Citation Nr: 0907792	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for deviated nasal septum, 
status-post septorhinoplasty.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the benefit sought on appeal.  
Jurisdiction of the claims file was subsequently transferred 
to the Salt Lake City RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's deviated nasal septum, status-post 
septorhinoplasty is attributable to her period of active 
duty.  


CONCLUSION OF LAW

Deviated nasal septum, status-post septorhinoplasty was 
incurred in active service.  38 U.S.C.A. §§ 1111, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for deviated nasal 
septum, status-post septorhinoplasty.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  

The Board notes that the Veteran's enlistment examination is 
not associated with the claim file.  There is no pre-service 
evidence of record suggesting that the Veteran had a 
preexisting deviated septum.  As such, the Board will proceed 
as the Veteran is presumed to be in sound condition upon 
entry into service.  

The Veteran's service treatment records (STRs) reflect in-
service complaints of difficulty breathing and nasal 
obstruction.  In an April 1980 treatment record, the Veteran 
was noted to have deviation of the nasal septum causing 
obstruction of the left nasal passage.  Her complaints were 
noted to have worsened in the past year.  Following 
evaluation, the impression was a nasal deformity, and the 
Veteran was recommended to undergo a septorhinoplasty.  Upon 
separation examination, the Veteran was noted to have a 
septal deviation first diagnosed in April 1980 and had been 
scheduled for a septorhinoplasty following her pregnancy.  
She did not, however, undergo the septorhinoplasty during 
service.  Within one month following service separation, in 
January 1981, the Veteran sought treatment regarding her 
deviated septum and was referred for evaluation for a 
rhinoplasty.  Following service, the Veteran sought 
occasional treatment related to her complaints of nasal 
obstruction from her deviated septum.  Finally, in August 
1998, the Veteran underwent a septorhinoplasty.  

In August 2003, the Veteran underwent a VA examination.  She 
reported first experiencing difficulty breathing and pain in 
the nose in 1978 while in service.  Following her 1998 
septorhinoplasty, the pain in the Veteran's nose had 
improved, but she continued to feel as though she was not 
receiving enough air through her nose to breathe.  The 
examiner confirmed the Veteran's deviated nasal septum to the 
left, status-post septorhinoplasty.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to service connection for her 
deviated nasal septum, status-post septorhinoplasty.  There 
is no evidence that the Veteran had a preexisting deviation 
of the nasal septum prior to enlistment in service.  As such, 
the Board finds that the Veteran was accepted in to active 
service in November 1977 in sound condition and the 
presumption of soundness is not rebutted.  See 38 C.F.R. § 
3.304(b).  The evidence shows that the Veteran complained of 
difficulty breathing and pain in her nose during service.  
She was also referred for surgical intervention, but due to 
unrelated circumstances, she was unable to undergo a 
septorhinoplasty during service.  Moreover, her deviated 
nasal septum was noted upon service separation.  Following 
service, the Veteran complained of symptoms associated with 
her deviated nasal septum and eventually underwent a 
septorhinoplasty in 1998.  Additionally, she continued to 
experience residual symptomatology as reflected in the August 
2003 VA examination.  Thus, the Board finds that the 
Veteran's currently diagnosed deviated nasal septum, status-
post septorhinoplasty, is etiologically related to her 
service, and as such, service connection is warranted.  


ORDER

Service connection for deviated nasal septum, status-post 
septorhinoplasty is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


